--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Binding Letter of Intent




Michael Wylde
Russell Nicholls
The University of Sussex
Regional Development Office
Science Park Square
Falmer
Brighton BN1 9RH (GB)


Dear Mike and Russell:
 
This letter will serve to set forth our mutual agreement with respect to the
terms under which Clean Power Technology, Inc. and its subsidiaries (jointly
“CPTI”) agree to enter into a collaboration agreement with The University of
Sussex (“Sussex”) (individually a “Party” and jointly the “Parties”) to share
and take further the knowledge gained by Sussex under its HYSTOR project and for
Sussex to assign to CPTI a certain existing patent application International
Publication Number WO 2008/037980 A2 (the “WIPO Application”) to permit CPTI to
proceed with further territorial applications, all as defined hereinbelow.
 
By agreeing to this relationship, as of the Effective Date set forth
hereinbelow, CPTI will be responsible for (1) filing and prosecuting, at its
sole expense, territorial applications based upon the WIPO Application in Japan,
the United State, Canada, and the European Union and, (2) the Parties shall
collaborate in good faith to secure funding to further develop the HYSTOR
project, as more fully set forth below.  In furtherance of this Letter of
Intent, the Parties shall enter into a collaborative relationship agreement
(“Collaboration Agreement”) and related agreements and instruments (the
“Transaction Documents”) with the following terms:
 
The Parties:
Clean Power Technology, Inc. and its subsidiaries and The University of Sussex
Mutual Exclusivity
During the term of this Agreement and the Collaboration Agreement, Sussex shall
deal exclusively with CPTI to further develop the HYSTOR project and shall
assist it to take further the knowledge gained under the HYSTOR project,
including making its personnel reasonably available to work with CPTI.
Neither Party shall, for the term of this Agreement, have any other
collaborative agreement for the HYSTOR project or any prototype or production
version of the system or product (the “Product”) or aid third parties in the
manufacture, marketing or sale of Product without the express written permission
of the other Party.

 
1

--------------------------------------------------------------------------------


 
Patent Responsibility
CPTI shall have the exclusive right to and be solely responsible for filing and
prosecuting, at its sole expense, territorial applications based upon the WIPO
Application in Japan, the United State, Canada, and the European Union
(“Territorial Applications”).
Patent Application Assignment and Assistance
Sussex shall assign the WIPO Application to CPTI for all purposes and shall
execute such documents and provide such assistance as are reasonably required to
permit CPTI to file and prosecute the Territorial Applications, including,
without limitation, the assignment document appended hereto and made a part
hereof as Exhibit A.
Collaboration Under this Letter of Intent
1. The Parties shall share and take further the knowledge gained under the
HYSTOR project and the knowledge gained as the result of the independent work
done by CPTI.
2. The Parties shall use best efforts to secure additional funding to permit the
collaboration to go forward (“Collaborative Project”).  The Parties agree that a
typical model for such funding may include Sussex securing a fifty (50%) percent
public funding grant for a shared project with CPTI or such other entity as it
may designate providing the additional fifty (50%) percent in cash or in
kind.  The Parties acknowledge and agree that Sussex does not currently have
funding to permit it to permit the collaboration to go forward.  The Parties
further acknowledge and agree that CPTI is not required at this time to provide
funding for the collaboration to go forward. The Parties further agree that
inasmuch as funding is not currently available and may take time to obtain,
neither Party is obligated to engage in any collaborative activity, except as
set forth in Paragraph 1 above, until such funding is available.
Collaboration  Agreement
The Parties shall enter into a Collaboration Agreement which, when executed,
shall supersede this Binding Letter of Intent.
Ownership of Intellectual Property Developed Under Collaboration Agreement
In the event that any additional or new intellectual property is produced as the
result of the Collaboration Agreement (“Collaboration IP”), then the
Collaboration IP shall be assigned jointly and severally to the Parties, or to
such entity as either of them may designate. The Parties shall jointly determine
the exploitation and commercialization of the Collaboration IP and shall share
in the proceeds therefrom in accordance with the percentage of the funding
contributed by each Party to the development, protection and commercialization
of the Collaboration IP.

 
 
2

--------------------------------------------------------------------------------


 
Collaboration Term and Termination
The term of the Collaboration Agreement shall be three (3) years (“Term”).  The
Collaboration Agreement may be extended for an additional Term by mutual consent
of the Parties.
In the event that no Collaborative Project is commenced during the Term, or the
Parties mutually agree to terminate the Collaboration Agreement, then CPTI shall
pay Sussex a fee in the amount of £15,000 for the Patent  Application Assignment
(“Assignment Fee”) set forth above.  CPTI shall receive a credit as against the
Assignment Fee for all funds expended by CPTI in filing or prosecuting the WIPO
Application or the Territorial Applications.
In the event that a Collaboration Project is commenced within the Term and the
WIPO Application or any of the Territorial Applications matures into a patent
and are licensed or otherwise exploited with regard to third parties
(“Licenses”), then Sussex shall receive a royalty equal to 5% of the net profits
received from any such Licenses.
Miscellaneous
This Letter of Intent shall be governed by the laws of the State of New York,
without giving effect to the principles of choice of law thereof.  The parties
each waive any right to trial by jury in any action, claim, suit, or proceeding
with respect to this engagement.  Any dispute involving this Letter of Intent
shall be resolved pursuant to the commercial dispute resolution rules of the
American Arbitration Association in New York, New York, before a single
arbitrator, with each party to bear its own costs and fees, including legal
fees. In no event shall exemplary, consequential or punitive damages be
available to either party. This Letter of Intent may not be modified or amended
except in writing signed by both of the parties hereto.  This Letter of Intent
supersedes all other agreements, understandings, and commitments between the
parties, whether written or oral.  It is specifically agreed that neither
party’s employees, agents, or subcontractors shall be deemed employees,
associates, agents or subcontractors of the other party.  Further, this
Agreement does not create an agency relationship or evidence a partnership or
joint venture between CPTI and Sussex.
 
Until such time as the parties execute Final Transaction Documents in connection
with the Sales Relationship, this Letter of Intent shall govern the dealings of
the parties in connection with the subject matter of this Agreement.
 
Confidentiality
The dealings of the Parties in connection with matters involving this Letter of
Intent shall be maintained in confidence and shall not be disclosed to any third
party other than those persons who are assisting in the preparation of the
Transaction Documents, or other consultants and advisors to each of the Parties

 

 
3

--------------------------------------------------------------------------------

 

 
Clean Power Technology, Inc.
By:     Abdul Mitha           
Title:   President
The University of Sussex
By:      Dr. Ian M. Carter        
Title:   Director of Research & Enterprise
Dated:
March 13, 2009
Effective Date

 

 
4

--------------------------------------------------------------------------------

 
